Citation Nr: 1603404	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-25 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a gastrointestinal disorder to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a lung disorder to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he received treatment for a low back injury in July 1967 from a medical clinic at the Marine Corps Base in Quantico, Virginia.  This evidence is not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records, the AMC/RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's treatment at the Naval Health Clinic in Quantico, Virginia.

The Veteran contends that his current low back disorder is related to active military service.  He asserts that he injured his back in 1967 and he has had back pain since discharge to the present.  The Veteran also provided a lay statement from a friend who knew him since childhood that indicated he observed that the Veteran had back problems from the time he returned home from service to the present.  The Veteran submitted a copy of an MRI of his lumbar spine that indicates multi-level degenerative changes most pronounced at the L4-5 level.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion to determine if any current low back disorder is related to active military service.  

With respect to the Veteran's service connection claim for a gastrointestinal disorder, he contends that his current stomach disorder is related to symptoms of crampy abdominal pain during service.  He asserts that continued to experience abdominal pain and heartburn sensation from discharge to the present.  He has been diagnosed with GERD and gastritis.  The Veteran was provided with a VA examination in September 2012.  The examiner documented that the Veteran had a diagnosis of GERD; however, he later stated that a definitive diagnosis of GERD cannot be made at this time as an upper gastrointestinal series was ordered, but as of the date of the examination the study had not been completed.  He explained that there was no evidence of any active stomach disorder including GERD at this time, without objective evidence.  The examiner also provided a negative opinion with respect to whether any gastrointestinal disorder is related to exposure to contaminated water at Camp Lejeune.  The examiner did not provide an opinion on whether the Veteran's gastrointestinal disorder is related to any symptoms in service.  The claims file contains a lay statement from a friend dated in February 2014 indicating that he first noticed that the Veteran had gastrointestinal symptoms when he returned home from service and that the Veteran still experiences those symptoms now.  Thus, the Veteran should be provided with another VA examination and opinion.  

As noted above, the September 2012 VA examination revealed that an upper gastrointestinal series had been ordered.  The claims file does not contain the results of such test.  Accordingly, the RO/AMC should attempt to obtain and associate with the claims file the results of this series.

Regarding the Veteran's service connection claim for a lung disorder, he contends that his lung disorder began in March 1966.  The Veteran was provided with a VA examination dated in September 2012.  The examiner determined that the Veteran had asthma and no other respiratory or lung disorder.  However, the Veteran's private treatment records show that he has a diagnosis of restrictive/interstitial lung disease.  Furthermore, the examiner did not provide any opinion on whether the Veteran's restrictive lung disease is related to symptoms of chest pain and congestion during service or exposure to contaminated water at Camp Lejeune.  A lay statement from the Veteran's friend dated in February 2014 also asserted that the Veteran complained of not being able to breathe right after he was released from service and he has had the same symptoms from discharge from service to the present.  Thus, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.
2. Attempt to obtain and associated with the claims file a copy of the upper gastrointestinal series that was ordered as part of the September 2012 VA examination.  All efforts should be documented and appropriate procedures followed. 
3. Attempt to obtain from the appropriate source(s) any outstanding service clinical records pertaining to the Veteran's back in July 1967 at the Naval Health Clinic in Quantico, Virginia.  All efforts should be documented and appropriate procedures followed. 

4. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination by an appropriate specialist with respect to his service connection claim for a low back disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any current low back disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) related at least in part to the Veteran's active military service to include any symptoms shown in service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the credible lay statements from the Veteran and his friend that his symptoms of low back pain began during active military service with continuous or recurrent symptoms since discharge from service and whether such pain is at least as likely as not at least in part related to any current low back disorder.

5. After completing directives 1-3 and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination with respect to his service connection claim for a gastrointestinal disorder to include gastritis and GERD.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether the Veteran's gastritis, GERD, and/or any other gastrointestinal disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include any gastrointestinal symptoms documented in service and/or exposure to contaminated water at Camp Lejeune. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the credible lay statements from the Veteran and his friend that his symptoms of abdominal pain, heartburn, and diarrhea began during active military service with continuous or recurrent symptoms since discharge from service and whether such symptoms are at least as likely as not at least in part related to any current diagnosis of a gastrointestinal disorder(s).

6. After completing directives 1-3 and associating any outstanding records with the claims file, schedule the Veteran for a VA examination with an appropriate specialist regarding his service connection claim for a respiratory/lung disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's restrictive lung disease, asthma, or any other respiratory/lung disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any symptoms shown in service and exposure to contaminated water at Camp Lejeune. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the credible lay statements from the Veteran and his friend that his symptoms of breathing problems began during active military service with continuous or recurrent symptoms since discharge from service and whether such symptoms are at least as likely as not at least in part related to his current diagnosis of a lung disorder(s).

7. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

